Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The claims received 10/31/2022 are entered.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

The following limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses means or a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the means or generic placeholder is not preceded by a structural modifier.
“expansion device” includes the generic/nonce term “device” coupled with the function of “expansion”. A return to the specification provides for an expansion valve. Therefor the limitation is interpreted as an expansion valve or equivalents thereof.

	
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blanton et al (US 2012/0272669), in view of Tiranno et al (US 9,989,290), and in further view of any of Hayashi (US 7,594,409), Hawkins et al (US 9,879,881), or Taghizadeh et al (“Modeling and Identification of a solenoid valve of PWM control applications”) in the alternative or combined.
Regarding claim 1, Blanton discloses an HVAC system comprising:
a compressor (42) configured to compress a refrigerant to produce compressed refrigerant;
a multi-directional valve (60) configured to receive the compressed refrigerant from the compressor (42), to direct a first portion of the compressed refrigerant to a first condenser (28) configured to cool the compressed refrigerant to provide cooled refrigerant, and to direct a second portion of the compressed refrigerant to a reheat circuit (76);
an evaporator (32) configured to receive the cooled refrigerant from the first condenser (28), to transfer heat from a fluid external to the evaporator (air stream 52) to the refrigerant to cool the fluid and provide heated refrigerant prior to directing the heated refrigerant to the compressor (42);
a reheat heat exchanger (34) configured to receive the second portion of the compressed refrigerant from the reheat circuit (76), and to transfer heat from the compressed refrigerant to the fluid cooled by the evaporator (32);
a controller (46) configured to selectively modulate proportion of the first and second portions of the compressed refrigerant directed by the multi-direction valve (controller 46 controls position of valve 60; figures 3 and 4 show two different positions of 60), while maintaining loads on each of the compressor (42), the evaporator (32), and the first condenser (28) within respective load ranges (as the claim provides no bound on a respective load ranges any condition of the compressor, evaporator, and condenser is within some respective load range).
Blanton further discloses the controller ensures that a discharge pressure from the compressor (measured by pressure sensor 93) is maintained within a predetermined pressure range ([0047]). Blanton utilizes condenser air flow for this control ([0049]-[0050]) rather than control of valve 60 for this purpose. Further this operation acts to maintain pressure below a maximum pressure level (setpoint at 106 indicates maximum pressure level) while maintaining loads on the compressor, evaporator and first condenser (all continue in operation).
Tiranno discloses the use of both condenser air flow and control of a proportional valve (110) to ensure the discharge pressure from the compressor is maintained (5:15-24). The opening of 110 includes allowing and inhibiting flow therethrough (4:25-41). Further during control the compressor, evaporator and the first condenser continue in operation.
It is understood that the ability of the system to dissipate heat effects high side pressure, whether by increased heat transfer caused by airflow or by surface area adjusted by the addition or removal of a heat exchanger.
It would have been obvious to one of ordinary skill in the art to have provided Blanton with the control of the valve (60) based on pressure as taught by Tiranno as dual means of adjusting pressure increases the system’s ability to accommodate pressure changes. In other words adjusting the valve and fan to accommodate a pressure change allows for a larger impact than fan adjustment alone.
Blanton lacks a “multi-directional valve between percentage values within a continuous range of all conceivable percentage values from 0% to 100% in substantially real time”.
Hawkins discloses metering flow to condensers may be accomplished with either proportional valves and non-proportional valves. Thus it is established that using control valve(s) with a continuous range of percentages is a known alternative of valve(s) having discrete conditions, such as open and closed only.
Hayashi discloses a multi-directional valve (8) directing refrigerant to two circuits by modulating between a plurality of continuous percentage values within a continuous range of percentage values in substantially real time (col 9 describes the use of PID control which is understood to include modulation across a continuous range of percentages in real time).
Taghizadeh discloses the control of an opening of a valve with pulse width modulation which includes all conceivable percentage values from 0-100% (figure 10 of page 139).
It would have been obvious to one of ordinary skill in the art to have provided Blanton with modulation across a continuous range of percentage values in real time as taught by Hawkins, Hayashi, and Taghizadeh in order to provide more stable adjustment of refrigerant apportionment with reduced error.
Regarding claim 2, Blanton discloses the controller (46) is configured to selectively modulate the proportion of the first and second portions of the compressed refrigerant based on feedback from at least one sensor ([0034]-[0035] temperature and humidity sensors 80 and 82 control proportion of refrigerant to each of outlets of 60).
Regarding claim 3, Blanton discloses a pressure sensor (93) for the HVAC system ([0040] discloses the pressure sensor may be downstream of the compressor or at other locations in the refrigerant path; additionally controller 92 may be integrated into controller 46).
Regarding claim 4, Blanton discloses the at least one sensor comprises a temperature sensor (80) configured to detect a temperature of the HVAC system.
Regarding claim 5, Blanton discloses a second condenser (30) in parallel with the first condenser (28).
Regarding claim 6, Blanton discloses the multi-directional valve (60) is disposed upstream of a first inlet connection to the first condenser (28) with respect to a direction of flow of the compressed refrigerant, and downstream of a second inlet connection to the second condenser (30) with respect to the direction of flow of the compressed refrigerant.
Regarding claim 7, Blanton discloses a refrigerant recovery circuit (90) configured to direct refrigerant from the first condenser (28) to a suction side of the compressor (42).
Regarding claim 8, Blanton discloses at least one expansion device (78) configured to receive and to reduce pressure of the cooled refrigerant from the first condenser (28).
Regarding claim 9, Blanton discloses the expansion device (78) is configured to receive refrigerant from the reheat heat exchanger (34).
Regarding claim 10, Blanton discloses an HVAC system comprising:
a compressor (42) configured to compress a refrigerant;
at least one condenser (28) configured to condense the refrigerant;
an evaporator (32) configured to evaporate the refrigerant from the at least one condenser (28) prior to returning the refrigerant to the compressor (42);
a reheat heat exchanger (34) configured to transfer heat from the refrigerant to a fluid cooled by the evaporator (fluid air stream 52);
a multi-directional valve (60) configured to receive the refrigerant from the compressor (42), to direct a first portion of the refrigerant into the at least one condenser (28), and to direct a second portion of the refrigerant into the reheat heat exchanger (34); and
a controller (46) configured to selectively modulate proportion of the first and second portions of the compressed refrigerant directed by the multi-direction valve (controller 46 controls position of valve 60; figures 3 and 4 show two different positions of 60), while maintaining loads on each of the compressor (42), the evaporator (32), and the first condenser (28) within respective load ranges (as the claim provides no bound on a respective load ranges any condition of the compressor, evaporator, and condenser is within some respective load range).
Blanton further discloses the controller ensures that a discharge pressure from the compressor (measured by pressure sensor 93) is maintained within a predetermined pressure range ([0047]). Blanton utilizes condenser air flow for this control ([0049]-[0050]) rather than control of valve 60 for this purpose. Further this operation acts to maintain pressure below a maximum pressure level (setpoint at 106 indicates maximum pressure level) while maintaining loads on the compressor, evaporator and first condenser (all continue in operation).
Tiranno discloses the use of both condenser air flow and control of a proportional valve (110) to ensure the discharge pressure from the compressor is maintained (5:15-24). Further during control the compressor, evaporator and the first condenser continue in operation
It is understood that the ability of the system to dissipate heat effects high side pressure, whether by increased heat transfer caused by airflow or by surface area adjusted by the addition or removal of a heat exchanger.
It would have been obvious to one of ordinary skill in the art to have provided Blanton with the control of the valve (60) based on pressure as taught by Tiranno as dual means of adjusting pressure increases the system’s ability to accommodate pressure changes. In other words adjusting the valve and fan to accommodate a pressure change allows for a larger impact than fan adjustment alone.
Blanton lacks a “multi-directional valve between percentage values within a continuous range of all conceivable percentage values from 0% to 100% in substantially real time”.
Hawkins discloses metering flow to condensers may be accomplished with either proportional valves and non-proportional valves. Thus it is established that using control valve(s) with a continuous range of percentages is a known alternative of valve(s) having discrete conditions, such as open and closed only.
Hayashi discloses a multi-directional valve (8) directing refrigerant to two circuits by modulating between a plurality of continuous percentage values within a continuous range of percentage values in substantially real time (col 9 describes the use of PID control which is understood to include modulation across a continuous range of percentages in real time).
Taghizadeh discloses the control of an opening of a valve with pulse width modulation which includes all conceivable percentage values from 0-100% (figure 10 of page 139).
It would have been obvious to one of ordinary skill in the art to have provided Blanton with modulation across a continuous range of percentage values in real time as taught by Hawkins, Hayashi, and Taghizadeh in order to provide more stable adjustment of refrigerant apportionment with reduced error.
Regarding claim 11, Blanton discloses the controller (46) is configured to selectively modulate the first and second portions of the compressed refrigerant based on feedback from at least one sensor ([0034]-[0035] temperature and humidity sensors 80 and 82 control proportion of refrigerant to each of outlets of 60).
Regarding claim 12, Blanton discloses the at least one condenser (28) comprises first and second condensers in parallel (28 and 30 are in parallel).
Regarding claim 13, Blanton discloses the multi-directional valve (60) is disposed downstream of an inlet connection to the first condenser (30) and upstream of the second condenser (28) with respect to flow of the refrigerant.
Regarding claim 14, Blanton discloses a refrigerant recovery circuit (90) configured to direct refrigerant from the second condenser (28) to a suction side of the compressor (42).
Regarding claim 15, Blanton discloses at least one expansion device (78) configured to receive and to reduce pressure of the cooled refrigerant from the at least one condenser (28).
Regarding claim 16, Blanton discloses the expansion device (78) is configured to receive refrigerant from the reheat heat exchanger (34).
Regarding claim 17, Blanton discloses a method for operating an HVAC system comprising:
receiving a refrigerant flow from a compressor (42) into a multi-directional valve (60);
directing a first portion of the refrigerant flow to a first condenser (28) using the multi-directional valve;
directing a second portion of the refrigerant flow to a reheat heat exchanger (34) using the multi-directional valve (60);
controlling the multi-directional valve to selectively modulate the first and second portions of the refrigerant flow (controller 46 switches between the arrangement of figure 3 and figure 4 which modulates the first and second portions), while maintaining loads on each of the compressor (42), the evaporator (32), and the first condenser (28) within respective load ranges (as the claim provides no bound on a respective load ranges any condition of the compressor, evaporator, and condenser is within some respective load range).
Blanton further discloses the controller ensures that a discharge pressure from the compressor (measured by pressure sensor 93) is maintained within a predetermined pressure range ([0047]). Blanton utilizes condenser air flow for this control ([0049]-[0050]) rather than control of valve 60 for this purpose. Further this operation acts to maintain pressure below a maximum pressure level (setpoint at 106 indicates maximum pressure level) while maintaining loads on the compressor, evaporator and first condenser (all continue in operation).
Tiranno discloses the use of both condenser air flow and control of a proportional valve (110) to ensure the discharge pressure from the compressor is maintained (5:15-24). Further during control the compressor, evaporator and the first condenser continue in operation
It is understood that the ability of the system to dissipate heat effects high side pressure, whether by increased heat transfer caused by airflow or by surface area adjusted by the addition or removal of a heat exchanger.
It would have been obvious to one of ordinary skill in the art to have provided Blanton with the control of the valve (60) based on pressure as taught by Tiranno as dual means of adjusting pressure increases the system’s ability to accommodate pressure changes. In other words adjusting the valve and fan to accommodate a pressure change allows for a larger impact than fan adjustment alone.
Blanton lacks a “multi-directional valve between percentage values within a continuous range of all conceivable percentage values from 0% to 100% in substantially real time”.
Hawkins discloses metering flow to condensers may be accomplished with either proportional valves and non-proportional valves. Thus it is established that using control valve(s) with a continuous range of percentages is a known alternative of valve(s) having discrete conditions, such as open and closed only.
Hayashi discloses a multi-directional valve (8) directing refrigerant to two circuits by modulating between a plurality of continuous percentage values within a continuous range of percentage values in substantially real time (col 9 describes the use of PID control which is understood to include modulation across a continuous range of percentages in real time).
Taghizadeh discloses the control of an opening of a valve with pulse width modulation which includes all conceivable percentage values from 0-100% (figure 10 of page 139).
It would have been obvious to one of ordinary skill in the art to have provided Blanton with modulation across a continuous range of percentage values in real time as taught by Hawkins, Hayashi, and Taghizadeh in order to provide more stable adjustment of refrigerant apportionment with reduced error.
Regarding claim 18, Blanton discloses determining a proportion (as discussed in the instant application the proportion includes 100%-0%) of the first portion of the refrigerant flow relative to the second portion of the refrigerant flow, and controlling the multi-directional valve to selectively modulate the first and second portions of the refrigerant flow based at least in part of the proportion (the proportion is configured to switch from one 100%-0% to 0%-100%).
Regarding claim 19, Blanton discloses determining the proportion of the first portion of the refrigerant flow relative to the second portion of the refrigerant flow is based at least in part on feedback from at least one sensor ([0034]-[0035] temperature and humidity sensors 80 and 82 control proportion of refrigerant to each of outlets of 60).
Regarding claim 20, Blanton discloses directing a third portion of the refrigerant flow to a second condenser (30) upstream of the multi-directional valve.
Response to Arguments
Applicant’s arguments have been fully considered.
Regarding interpretation under 112f; because the limitation meets the three prong analysis interpretation under 112f is appropriate.
Regarding the newly claimed limitation of “all conceivable percentage values from 0% to 100% in substantially real time”. Hawkins discloses the distinction between non-proportional valves and proportional valves leading one of ordinary skill to select a valve allowing proportional control which is understood to include 0-100%. Hayashi utilizes PID control which is also understood to include 0-100% values. Still further Taghizadeh explicitly provides for the 0-100% values.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Nussbaum (US 3,529,432) control of proportional refrigerant flow based on pressure.
Harris (US 5,651,258) control of reheat heat exchanger valve based on pressure.
Blanton et al (US9322581, 10072854, 10101041, 10174958, 10247430, 10760798) – discloses refrigeration circuit.
Nussbaum (US 3,402,564) refrigerant reheat circuit.
Eber et al (US 6,381,970) Refrigerant reheat circuit.
Taras et al (US 7,231,774) proportional distribution of refrigerant to reheat heat exchanger.
Groenewold (US 6,666,040) proportioning refrigerant to reheat heat exchanger.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R ZERPHEY whose telephone number is (571)272-5965.  The examiner can normally be reached on M-F 7:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 5712707740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER R ZERPHEY/Primary Examiner, Art Unit 3763